IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00483-CR

HAROLD ALEXANDER JACKSON,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 87th District Court
                              Freestone County, Texas
                             Trial Court No. 11-067-CR


                                       ORDER


       The reporter’s record in this appeal was originally due on February 12, 2013.

TEX. R. APP. P. 35.2(a). In a letter dated March 22, 2013, the Clerk of this Court notified

the court reporter, Helen C. Wooten, that the reporter’s record had not been filed.

Wooten did not respond to this letter. Thus, the Clerk of this Court sent Wooten a

second letter dated April 26, 2013, notifying Wooten that the reporter’s record had not

been filed and requesting a response within ten days. On April 29, 2013, Wooten

responded by requesting a thirty-day extension to file the reporter’s record in this case.
        It is the joint responsibility of this Court and the trial court to ensure that the

appellate record is timely filed. Id. at R. 35.3(c). Further, this Court may enter any order

necessary to ensure the timely filing of the appellate record. Id. Accordingly, it is

ORDERED that the reporter’s record in this cause is to be finished by Wooten no later

than 28 days from the date of this order, and it is ORDERED that the reporter’s record

shall be filed by Wooten no later than 35 days from the date of this order.

        Failure to file the reporter’s record as ordered will result in the abatement of this

appeal and an order for the trial court to determine, working with the court reporter,

Wooten, a date certain by when the reporter’s record can be filed in a manner that does

not further delay the prosecution of this appeal or have the practical effect of depriving

appellant of his right of appeal.

        The Clerk of the Court is directed to send a copy of this order to Helen Wooten

by certified mail, return receipt requested.



                                                         PER CURIAM



Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed May 9, 2013
Do not publish
[CR25]




Jackson v. State                                                                       Page 2